Rich, J.:
This appeal is from an order granting an injunction pendente lite. The action is brought to restrain and enjoin the defendants from conveying, using, or permitting to be used, designated parcels of land under water, for any purpose other than boat and clubhouse sites. We think that the record presents a case in which the rights of the parties cannot be determined except .upon a trial of the issues involved. The defendants cannot be prejudiced to any appreciable extent by the order, which preserves the rights of all parties until a full hearing can be had. The order should be affirmed, with ten dollars costs and disbursements. Jenks, Burr, Thomas and Carr, JJ., concurred. Order affirmed, with ten dollars costs‘and disbursements.